Citation Nr: 0723594	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to accrued benefits for individual 
unemployability.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1952 to August 
1954.  He died in August 2004.  The appellant is the widow of 
the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The appellant appeared at a videoconference hearing before 
the undersigned in January 2007.  

In a March 2007 statement in support of claim, the appellant 
indicated that she wished to reopen her claim for entitlement 
to dependency and indemnity compensation.  As this issue is 
not properly before the Board, it is referred to the RO for 
appropriate action.


FINDING OF FACT

At her January 2007 hearing before the undersigned, the 
veteran testified that she wished to withdraw her appeal as 
to the issue of entitlement to accrued benefits for 
individual unemployability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to the issue of entitlement to 
accrued benefits for individual unemployability have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or in testimony at a hearing.  38 C.F.R. 
§ 20.204. The veteran, through testimony at her January 2007 
hearing, withdrew her appeal as to the issue of entitlement 
to accrued benefits for individual unemployability.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to accrued 
benefits for individual unemployability, is dismissed.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


